— Proceeding pursuant to CPLR article 78 to review a determination of the State Commissioner of Social Services, dated October 28, 1980 and made after a statutory fair hearing, which affirmed a determination of the local agency to deny petitioner home relief because her income exceeded her budgetary needs. Petition granted, determination annulled, on the law, without costs or disbursements, and respondents are directed to grant petitioner a basic needs allowance for a household of one, retroactive to June 11,1980. The agency failed to justify its application of 18 NYCRR 352.32 to petitioner (see Matter of Grady v D’Elia, 87 AD2d 592). Mollen, P. J., Lazer, Thompson and Gulotta, JJ., concur.